Citation Nr: 1016528	
Decision Date: 05/04/10    Archive Date: 05/13/10

DOCKET NO.  04-10 158	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Newark, New Jersey


THE ISSUE

Entitlement to service connection for a heart disorder, to 
include as secondary to service-connected post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel





INTRODUCTION

The Veteran had active service from August 1970 to February 
1972.  He also apparently had additional service in the Army 
Reserve.  He received various decorations evidencing combat 
including the Combat Infantryman Badge.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Philadelphia, Pennsylvania Regional Office (RO) that, in 
pertinent part, denied service connection for a heart 
disorder, to include as secondary to service-connected PTSD.  
The appeal was later transferred to the Newark, New Jersey 
Regional Office (RO).  In March 2008, the Board remanded this 
appeal for further development.  

In November 2009, the Board requested a Veterans Health 
Administration (VHA) opinion and the VHA opinion was obtained 
in January 2010.  In January 2010, the Veteran and his 
representative were provided with a copy of the VHA opinion.  
In March 2010, the Veteran's representative submitted 
additional argument as to the Veteran's claim.  


FINDING OF FACT

The Veteran's current heart disorder began many years after 
service, was not caused by any incident of service, and was 
not caused by or permanently worsened by his service-
connected PTSD.  


CONCLUSION OF LAW

A heart disorder was not incurred in or aggravated by 
service, and is not 
proximately due to or the result of service-connected PTSD.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 5107 (West 2002); 38 
C.F.R. §§ 3.303, 3.307, 3.309, 3.310 (2009).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107; 38 C.F.R. § 3.159.  The notice should inform the 
claimant about the information and evidence not of record 
that is necessary to substantiate the claim.  It should also 
inform the claimant about the information and evidence that 
VA will seek to provide, and the information and evidence the 
claimant is expected to provide.  See Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004).  

Here, the RO sent correspondence in March 2002, a rating 
decision in February 2003, a statement of the case in January 
2004, a supplemental statement of the case in March 2997, and 
correspondence in March 2008.  These documents discussed 
specific evidence, the particular legal requirements 
applicable to the claim, the evidence considered, the 
pertinent laws and regulations, and the reasons for the 
decision.  VA made all efforts to notify and to assist the 
appellant with regard to the evidence obtained, the evidence 
needed, and the responsibilities of the parties in obtaining 
the evidence.  The Board finds that any defect with regard to 
the timing or content of the notice to the appellant is 
harmless because of the thorough and informative notices 
provided throughout the adjudication and because the 
appellant had a meaningful opportunity to participate 
effectively in the processing of the claim with an 
adjudication of the claim by the RO subsequent to receipt of 
the required notice.  There has been no prejudice to the 
appellant, and any defect in the timing or content of the 
notices has not affected the fairness of the adjudication.  
See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on 
other grounds, 444 F.3d 1328 (Fed. Cir. 2006) (specifically 
declining to address harmless error doctrine); see also 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  Thus, VA has 
satisfied its duty to notify the appellant.  The case was 
last readjudicated in a September 2009 supplemental statement 
of the case.  

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the appellant of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has also obtained medical examinations and a VHA opinion 
in relation to this claim.  Thus, the Board finds that VA has 
satisfied both the notice and duty to assist provisions of 
the law.  

Analysis

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection 
for a "chronic disease," such as arteriosclerosis, may be 
granted if manifest to a compensable degree within one year 
of separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113; 
38 C.F.R. §§ 3.307, 3.309.  Service connection may also be 
granted for any disease diagnosed after discharge when all of 
the evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d).  

Secondary service connection may be granted for a disability 
which is proximately due to, the result of, or aggravated by 
an established service-connected disability.  38 C.F.R. 
§ 3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  
The Board notes that effective October 10, 2006, 38 C.F.R. § 
3.310 was amended to conform with the decision of the United 
States Court of Appeals for Veterans Claims (Court) in Allen; 
however, based upon the facts in this case the regulatory 
change does not impact the outcome of the appeal.

To prevail on the issue of service connection, there must be 
medical evidence of a current disability; medical evidence, 
or in certain circumstances, lay evidence of in-service 
occurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between an in-service injury or disease 
and the current disability.  See Hickson v. West, 12 Vet. 
App. 247, 253 (1999).

The chronicity provision of 38 U.S.C.A. § 3.303(b) is 
applicable where the evidence, regardless of its date, shows 
that the Veteran had a chronic condition in service or during 
an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the Court's case law, lay 
observation is competent.  Savage v. Gober, 10 Vet. App. 488, 
498 (1997).  In addition, if a condition noted during service 
is not shown to be chronic, then generally a showing of 
continuity of symptomatology after service is required for 
service connection.  38 U.S.C.A. § 3.303(b).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the Veteran prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  

For injuries alleged to have been incurred in combat, 38 
U.S.C.A. § 1154(b) (West 2002) provides a relaxed evidentiary 
standard of proof to determine service connection.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996).  When an injury or 
disease is alleged to have been incurred or aggravated in 
combat, such incurrence or aggravation may be shown by 
satisfactory lay evidence, consistent with the circumstances, 
conditions, or hardships of combat, even if there is no 
official record of the incident.  38 U.S.C.A. § 1154(b); 38 
C.F.R. § 3.304(d) (2005).  "Satisfactory evidence" is 
credible evidence.  Collette, 82 F.3d at 392.  Such credible, 
consistent evidence may be rebutted only by clear and 
convincing evidence to the contrary.  38 U.S.C.A. § 1154(b); 
38 C.F.R. § 3.304(d).  This provision does not establish a 
presumption of service connection; rather, it eases a combat 
veteran's burden of demonstrating the occurrence of some in-
service incident to which the current disability may be 
connected.  Collette, 82 F.3d at 392.  The reduced 
evidentiary
burden only applies to the question of service incurrence, 
and not to the question of either current disability or nexus 
to service; both of these inquiries generally require 
competent medical evidence.  See Brock v. Brown, 10 Vet. App. 
155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996); 
Beausoleil v. Brown, 8 Vet. App. 459, 464 (1996).  

The Veteran is service-connected for PTSD.  He is also 
service-connected for adenocarcinoma of the prostate; 
residuals of right leg injuries; tinnitus; and for global 
organic erectile dysfunction.  He contends that he has a 
heart disorder that is related to service, or, more 
specifically, that is related to his service-connected PTSD.  

As noted above, The Veteran had active service from August 
1970 to February 1972.  He also apparently had additional 
service in the Army Reserve.  He received various decorations 
evidencing combat including the Combat Infantryman Badge. The 
Veteran is not specifically alleging that he incurred a heart 
disorder during combat.  See 38 U.S.C.A. § 1154(b) (West 
2002).  

The Veteran's service treatment records do not show 
complaints, findings, or diagnoses of a heart disorder.  The 
Veteran's service treatment records do show treatment for 
right leg problems.  

There is no evidence of a heart disorder in the year after 
the Veteran's period of service, or for many years later.  
The first post-service evidence of record of any possible 
heart disorder, or for that matter, diagnosed cardiovascular 
disorder, is in April 2000, decades after the Veteran's 
period of service.  See Maxson v. West, 12 Vet. App. 453 
(1999), aff'd, 230 F.3d 1330 (Fed. Cir. 2000) (service 
incurrence may be rebutted by the absence of medical 
treatment of the claimed condition for many years after 
service).  

An October 1972 VA general medical examination report noted 
that the Veteran had good heart tones.  The blood pressure 
readings at that time were 120/90, 126/90, and 116/90.  As to 
diagnoses, the examiner reported that the examination was 
essentially negative.  

A March 1994 private treatment report from Warren MediCenter, 
P.A., noted a blood pressure reading of 150/96.  September 
1994 and January 1995 entries from that facility related 
blood pressure readings of 140/100 and 140/110, respectively.  
Those entries did not refer to diagnoses of any heart 
disorders or hypertension.  

An April 2000 report from J. O. Hall, M.D., indicated that 
the Veteran was status post an anterior wall myocardial 
infarction suffered at a private medical facility.  It was 
noted that cardiac catheterization revealed a high-grade 
ulcerated stenosis in the Veteran's proximal left anterior 
descending.  Dr. Hall reported that the Veteran underwent a 
percutaneous transluminal coronary angioplasty and stenting 
of the lesion in March 2000.  Dr. Hall stated that 
approximately three days later, the Veteran suffered from a 
subacute thrombosis and underwent emergency coronary artery 
bypass surgery.  Dr. Hall indicated that the Veteran 
underwent a left internal mammary artery graft to the left 
anterior descending.  In summary, Dr. Hall reported that the 
Veteran was doing well.  

An August 2002 VA heart examination report noted that the 
Veteran reported that he was diagnosed with a myocardial 
infarction in March 2000.  He stated that he developed chest 
pain, turned gray, and became diaphoretic while he was at 
work.  The Veteran indicated that he suffered cardiac arrest 
and that he had to be defibrillated.  It was noted that the 
Veteran denied that he had hypertension, diabetes, 
hypercholesterolemia, or early heart attacks with family 
members.  The diagnoses included coronary artery disease, 
status post an anterior wall myocardial infarction, currently 
stable, and status post coronary artery bypass graft surgery 
and implanted cardioverter defibrillator and permanent 
pacemaker.  

A September 2003 statement from G. W. Lutz, M.D., indicated 
that he was writing in support of the Veteran's claim that 
his PTSD caused his cardiovascular disease.  Dr. Lutz stated 
that the Veteran's mental and physical conditions were 
interrelated.  Dr. Lutz noted that the Veteran had 
experienced multiple episodes of severe depression as part of 
his overall PTSD.  Dr. Lutz remarked that numerous studies 
had documented the association of depression and 
cardiovascular disease.  Dr Lutz also noted that the 
chemicals released during the stress response, e.g., 
Epinephrine and Norepinephrine, had adverse effects on the 
cardiovascular system, including the coronary arteries, and 
had been associated with heart attacks, cardiac arrhythmia, 
and sudden death.  Dr. Lutz commented that it was his opinion 
"that the physical and emotional trauma experienced by [the 
Veteran] during his military service in Vietnam was a direct 
cause of both his cardiovascular disease and major 
depression."  

A December 2003 VA general medical examination report noted 
that the Veteran gave a history of arteriosclerotic heart 
disease, which began three years earlier.  He reported that 
he suffered a myocardial infarction in 2000, while he was at 
work.  The diagnoses included arteriosclerotic heart disease, 
status post myocardial infarction three times, and status 
post single-vessel disease bypass surgery, congestive heart 
failure, and status post pacemaker and defibrillator 
insertion with residuals.  

In a February 2004 statement, Dr. Lutz reported that it was 
still his opinion that the Veteran's PTSD caused his heart 
disorder.  Dr. Lutz also gave his background credentials for 
making an authoritative medical opinion linking the Veteran's 
heart disease to his PSTD.  

In a December 2004 statement, Dr. Lutz reported that he had 
treated the Veteran for seven years for multiple medical and 
psychiatric disorders including a panic disorder, major 
depression, stress related cardiovascular disease, and PTSD.  
It was noted that the Veteran's most disabling symptoms over 
the past several years had been related to his PTSD and that 
such symptoms included anxiety, mood swings, anger outbursts, 
and insomnia.  Dr. Lutz stated that the Veteran experienced 
physical chest pain (cardiac) and panic episodes on a virtual 
daily basis.  

A July 2005 VA heart examination report noted that the 
Veteran's claims file had been reviewed.  It was reported 
that the Veteran had suffered three myocardial infarctions, 
the first of which was in March 2000 when he coded, was 
resuscitated, and was hospitalized.  The examiner discussed 
the Veteran's medical history in some detail.  The diagnosis 
was coronary artery disease with congestive heart failure.  
The examiner commented that "pre-existing coronary artery 
disease [could] be exacerbated by stress and anxiety leading 
to possible worsening prognosis of coronary artery disease."  

A February 2006 statement from Dr. Lutz reported the same 
information as his December 2004 statement.  

A March 2007 statement from a VA examiner noted that the 
Veteran's claims file had been reviewed.  The examiner 
reported that the Veteran was diagnosed to have essential 
hypertension, coronary artery disease, and prostate cancer in 
2000.  The examiner stated that the Veteran had a myocardial 
infarction in 2000 and 2002.  It was noted that first the 
Veteran had an angioplasty and that he subsequently underwent 
coronary artery bypass graft surgery and implantation of 
defibrillator/permanent pacemaker for ventricular arrhythmia.  
The examiner stated that the Veteran was service-connected 
for PTSD.  The examiner commented that "PTSD [was] not known 
to cause essential hypertension or coronary artery disease."  
The examiner also remarked "the Veteran's hypertension and 
coronary artery disease [were] not caused by or aggravated by 
[his] service-connected PTSD."  

A March 2009 VA heart examination report indicated that the 
Veteran's claims file was reviewed.  The Veteran reported 
that he had a history of hypertension for the past four or 
five years.  He stated that he was on multiple medications.  
The Veteran also stated that he had atherosclerotic heart 
disease, congestive heart failure, and that he had suffered a 
myocardial infarction twice.  He indicated that the first 
myocardial infarction was in 2000 and that the second one was 
in 2002.  The Veteran remarked that he had a single-vessel 
bypass surgery in 2000, which blocked, and then he had an 
angioplasty that same year.  He noted that when he had a 
second myocardial infarction, a defibrillator pacemaker was 
inserted.  

The diagnoses were hypertension, essential type, with blood 
pressure moderately controlled with medication, and 
atherosclerotic heart disease, status post myocardial 
infarction, twice; status post angioplasty and stent 
insertion; status post single-vessel bypass surgery; and 
status post defibrillator insertion.  The examiner stated 
that "PTSD [did] not cause coronary artery disease or 
atherosclerotic heart disease."  The examiner noted that the 
Veteran's "main cause" was hypercholesterolemia and 
arthrosclerosis.  The examiner commented that "the onset was 
not during service, the onset was not within a year of 
service, and PTSD [was] not contributory to [the Veteran's] 
coronary artery disease or atherosclerotic heart disease."  
The examiner further remarked that the Veteran's "coronary 
artery disease [was] not as likely as not caused or 
aggravated by PTSD."  

A VHA opinion, received in January 2010, was provided by 
cardiologist.  The physician reported that he had reviewed 
the Veteran's charts and that he had been asked to provide an 
opinion as to whether PTSD caused or worsened the Veteran's 
heart condition and hypertension.  The physician indicated 
that first there was an issue with regard to PTSD and 
essential hypertension.  The physician stated that there were 
currently no clear causes for the majority of cases of 
essential hypertension.  The physician remarked that, 
further, PTSD had not been felt to be a cause or significant 
aggravating factor.  The physician indicated that, thus, 
"[his] opinion would be that the [Veteran's] hypertension 
[was] less likely related to his PTSD, and that if he had not 
had PTSD, he still would have hypertension."  

The physician indicated that, secondly, there was the issue 
with regards to the Veteran's acute myocardial infarction 
which then caused ischemic cardiomyopathy.  The physician 
stated that existing research had not been able to determine 
conclusively, or with a high degree of certainty, that PTSD 
caused cardiovascular disease.  The physician indicated that 
"based on the current studies in the literature, it would be 
speculative to say that [the Veteran's] cardiovascular 
disease was caused by his PTSD."  The physician reported 
that, in addition, the Veteran had hypertension documented 
back to 1994 with systolic blood pressures of 150 mmHg and 
diastolic over 100 mmHg.  The physician indicated that the 
Veteran was further diagnosed with diabetes mellitus type II 
and that both of those conditions had clearly been well 
established risk factors for both coronary artery disease 
(CAD) and worsening of cardiomyopathy.  The physician 
commented that, thus, "[his] opinion would be that [the 
Veteran] would have developed CAD even if he had not hard 
PTSD and that saying that his PTSD caused his CAD and heart 
attack would be less likely."  

The physician reported that, thirdly, there was an issue with 
regards to the Veteran's PTSD aggravating his cardiovascular 
disease.  The physician stated that there did appear to be 
accumulating evidence that PTSD had been associated with poor 
cardiovascular health, and that depression was linked to 
increased cardiac mortality.  The physician remarked, 
however, that "it would be premature to say PTSD and 
depression [were] causally related to cardiac morbidity or 
mortality at [the current] time."  

The physician noted that per review of the records, the 
Veteran appeared to have a good functional capacity at one 
point with 11 mins on Bruce protocol despite having 
significant left ventricular dysfunction.  The physician 
reported that if or when a patient developed a significant 
decline in his functional capacity it was more likely related 
to a natural progression.  The physician stated that "in 
summary, [the Veteran] has known risk factors for CAD and at 
[the current] time [his] opinion [was] that [the Veteran's] 
PTSD was less likely the cause of his disorders as well as 
their progression."  

In evaluating the probative value of competent medical 
evidence, the United States Court of Appeals for Veterans 
Claims (hereinafter Court) has stated, in pertinent part:

The probative value of medical opinion 
evidence is based on the medical expert's 
personal examination of the patient, the 
physician's knowledge and skill in 
analyzing the data, and the medical 
conclusion that the physician reaches. . 
. . As is true with any piece of 
evidence, the credibility and weight to 
be attached to these opinions [are] 
within the province of the adjudicators; 
. . .

Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993).  

As stated by the Court, the determination of credibility is 
the province of the Board.  It is not error for the Board to 
favor the opinion of one competent medical expert over that 
of another when the Board gives an adequate statement of 
reasons or bases.  See Owens v.  Brown, 7 Vet. App. 429, 433 
(1995).  

The Board observes that Dr. Lutz submitted multiple 
statements in support of the Veteran's claim.  In a September 
2003 statement, Dr. Lutz indicated that that he was writing 
in support of the Veteran's claim that his PTSD caused his 
cardiovascular disease.  Dr. Lutz stated that the Veteran's 
mental and physical conditions were interrelated.  Dr. Lutz 
noted that the Veteran had experienced multiple episodes of 
severe depression as part of his overall PTSD.  Dr. Lutz 
remarked that numerous studies had documented the association 
of depression and cardiovascular disease.  Dr Lutz also 
stated that the chemicals released during the stress 
response, e.g., Epinephrine and Norepinephrine, had adverse 
effects on the cardiovascular system, including the coronary 
arteries, and had been associated with heart attacks, cardiac 
arrhythmia, and sudden death.  Dr. Lutz commented that it was 
his opinion "that the physical and emotional trauma 
experienced by [the Veteran] during his military service in 
Vietnam was a direct cause of both his cardiovascular disease 
and major depression."  

Additionally, in a February 2004 statement, Dr. Lutz reported 
that it was still his opinion that the Veteran's PTSD caused 
his heart disorder.  Dr. Lutz also gave his background 
credentials for making an authoritative medical opinion 
linking the Veteran's heart disease to his PTSD.  Further, in 
a December 2004 statement, as well as in a duplicate February 
2006 statement, Dr. Lutz reported that he had treated the 
Veteran for seven years for multiple medical and psychiatric 
disorders including a panic disorder, major depression, 
stress related cardiovascular disease, and PTSD.  Dr. Lutz 
reported that the Veteran's most disabling symptoms over the 
past several years had been related to his PTSD and that such 
symptoms included anxiety, mood swings, anger outbursts, and 
insomnia.  The Board notes that there is no indication that 
Dr. Carlson reviewed the Veteran's entire claims file in 
providing any of his opinions.  Although an examiner can 
render a current diagnosis based on his examination of a 
claimant, without a thorough review of the record, his 
opinion regarding etiology if based on facts reported by the 
claimant can be no better than the facts alleged by the 
claimant.  See Swann v. Brown, 5 Vet. App. 229 (1993).  Given 
these circumstances, Dr. Lutz's opinions have little 
probative value in this matter.  

The Board also observes that a July 2005 VA heart examination 
report noted that the Veteran's claims file had been 
reviewed.  The examiner discussed the Veteran's medical 
history in some detail.  The diagnosis was coronary artery 
disease with congestive heart failure.  The examiner 
commented that "pre-existing coronary artery disease [could] 
be exacerbated by stress and anxiety leading to possible 
worsening prognosis of coronary artery disease."  The Board 
observers that although the VA examiner reviewed the 
Veteran's claims file, the opinion is speculative in that it 
essentially uses the term "could".  See Tirpak v. 
Derwinski, 2 Vet. App. 609, 611 (1992) (medical evidence 
which merely indicates that the alleged disorder "may or may 
not" exist or "may or may not" be related, is too speculative 
to establish the presence of a claimed disorder or any such 
relationship).  The Board also notes that the VA examiner did 
not provide a rationale for his opinion.  Therefore, the 
Board finds that the VA examiner's opinion has reduced 
probative value in this matter.  

Conversely, the Board notes that a March 2007 statement from 
a VA examiner noted that the Veteran's claims file had been 
reviewed.  The examiner reported that the Veteran was 
diagnosed to have essential hypertension, coronary artery 
disease, and prostate cancer in 2000.  The examiner stated 
that the Veteran had a myocardial infarction in 2000 and 
2002.  The examiner noted that the Veteran was service-
connected for PTSD.  The examiner commented that "PTSD [was] 
not known to cause essential hypertension or coronary artery 
disease."  The examiner also remarked "the Veteran's 
hypertension and coronary artery disease [were] not caused by 
or aggravated by [his] service-connected PTSD."  The Board 
observes that the March 2007 VA examiner's opinions were 
based on a review of the Veteran's claims file and were not 
speculative.  The Board notes, however, that the examiner did 
not provide a rationale for his opinion.  Therefore, the 
Board finds that the March 2007 VA examiner's opinions are 
somewhat probative in this matter.   See Wensch v. Principi, 
15 Vet. App. 362 (2001).  

Additionally, a March 2009 VA heart examination report 
indicated that the Veteran's claims file was reviewed.  The 
diagnoses were hypertension, essential type, with blood 
pressure moderately controlled with medication, and 
atherosclerotic heart disease, status post myocardial 
infarction, twice; status post angioplasty and stent 
insertion; status post single-vessel bypass surgery; and 
status post defibrillator insertion.  The examiner stated 
that "PTSD [did] not cause coronary artery disease or 
atherosclerotic heart disease."  The examiner noted that the 
Veteran's "main cause" was hypercholesterolemia and 
arthrosclerosis.  The examiner commented that "the onset was 
not during service, the onset was not within a year of 
service, and PTSD [was] not contributory to [the Veteran's] 
coronary artery disease or atherosclerotic heart disease."  
The examiner further remarked that the Veteran's "coronary 
artery disease [was] not as likely as not caused or 
aggravated by PTSD."  The Board observes that the March 2009 
VA examiner's opinions were based on a review of the 
Veteran's claims file and were not speculative.  The Board 
notes, however, that like the March 2007 VA examiner's 
opinion discussed above, the VA examiner in March 2009 also 
did not provide rationales for his opinions.  Consequently, 
the Board finds that the March 2007 VA examiner's opinions 
are also only somewhat probative in this matter.   See 
Wensch, supra.  

Further, the Board notes that the VHA opinion received in 
January 2010 was provided by a cardiologist.  The physician 
reported that he had reviewed the Veteran's charts and that 
he had been asked to provide an opinion as to whether PTSD 
caused or worsened the Veteran's heart condition and 
hypertension.  The physician indicated that, "[his] opinion 
would be that the [Veteran's] hypertension [was] less likely 
related to his PTSD, and that if he had not had PTSD, he 
still would have hypertension."  The physician also 
commented that that "based on the current studies in the 
literature, it would be speculative to say that [the 
Veteran's] cardiovascular disease was caused by his PTSD."  
The physician reported that the Veteran had hypertension 
documented back to 1994 with systolic blood pressures of 150 
mmHg and diastolic over 100 mmHg.  The physician noted that 
the Veteran was further diagnosed with diabetes mellitus type 
II and that both of those conditions had clearly been well 
established risk factors for both coronary artery disease 
(CAD) and worsening of cardiomyopathy.  The physician 
commented that, thus, "[his] opinion would be that [the 
Veteran] would have developed CAD even if he had not hard 
PTSD and that saying that his PTSD caused his CAD and heart 
attack would be less likely."  

Moreover, the physician also stated that that there did 
appear to be accumulating evidence that PTSD had been 
associated with poor cardiovascular health, and that 
depression was linked to increased cardiac mortality.  The 
physician remarked, however, that "it would be premature to 
say PTSD and depression [were] causally related to cardiac 
morbidity or mortality at [the current] time."  The 
physician stated that "in summary, [the Veteran] has known 
risk factors for CAD and at [the current] time [his] opinion 
[was] that [the Veteran's] PTSD was less likely the cause of 
his disorders as well as their progression."  As the 
physician reviewed the Veteran's claim file, discussed his 
medical history in some detail, and provided a complete 
rationale for each of his opinions, the Board finds that the 
VHA opinion, received in January 2010, is the most probative 
in this matter.  See Wench, supra.  

The Board observes that the probative medical evidence does 
not suggest that the Veteran's current heart disorder is 
related to his period of service.  In fact, the probative 
medical evidence provides negative evidence against this 
finding, indicating that the Veteran's current heart disorder 
began many years after his period of service, without any 
relationship to any incident of service.  Additionally, the 
probative medical evidence fails to indicate that the 
Veteran's current heart disorder was caused or worsened by 
his service-connected PTSD.  

The Veteran has specifically alleged that his current heart 
disorder had its onset during his period of service or, more 
specifically, that it is related to his service-connected 
PTSD.  As a layperson, however, the Veteran is not competent 
to give a medical opinion on the diagnosis or etiology of a 
condition.  See Bostain v. West, 11 Vet. App. 124, 127 
(1998), citing Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
See also Routen v. Brown, 10 Vet. App. 183, 186 (1997) ("a 
layperson is generally not capable of opining on matters 
requiring medical knowledge").  

The weight of the competent medical evidence demonstrates 
that the Veteran's heart disorder began many years after his 
period of service, was not caused by any incident of service, 
and is not proximately due to or the result of his service-
connected PTSD.  The Board concludes that neither direct nor 
secondary service connection for a heart disorder is 
warranted.  As the preponderance of the evidence is against 
the claim for service connection, the benefit-of-the-doubt 
rule does not apply, and the claims must be denied.  38 
U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  



ORDER

Service connection for a heart disorder, to include as 
secondary to service-connected PTSD, is denied.  



____________________________________________
DENNIS F. CHIAPPETTA
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


